DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Information Disclosure Statement
The references cited in the PCT international search report have been considered, but will not be listed on any patent resulting from this application because they were not provided on a separate list in compliance with 37 CFR 1.98(a)(1). In order to have the references printed on such resulting patent, a separate listing, preferably on a PTO/SB/08A and 08B form, must be filed within the set period for reply to this Office action. 
The information disclosure statement filed August 12, 2019 fails to comply with 37 CFR 1.98(a)(2), which requires a legible copy of each cited foreign patent document; each non-patent literature publication or that portion which caused it to be listed; and all other information or that portion which caused it to be listed.  It has been placed in the application file, but the information referred to therein which is lined through has not been considered and will not appear on any patent issuing from the instant application.
With the exception of the reference cited as citation 50 on the 08/19/2019 IDS, the references submitted 08/19/2019 are not cited on an IDS. If applicant wishes the references to be considered by the examiner and appear on any patent issuing from the instant application, the references must be listed on an IDS.


Claim Objections
Claims 8 and 28 are objected to because of the following informalities:  The claims do not end with terminal punctuation (i.e., a period).  Appropriate correction is required.
Claim 27 is objected to because of the following informalities:  Applicant recites “consisting of consisting of:” where applicant intended “.   Appropriate correction is required.


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 8 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 8 recites the limitation "the member" in line 3.  There is insufficient antecedent basis for this limitation in the claim. For examination purposes, the claim will be considered to recite “the membrane.”
a biofilm.”


Allowable Subject Matter
Claims 7, 9-26 and 29-31 are allowed.
Claims 8, 27 and 28 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims and/or if rewritten to overcome the objections made in the instant Office Action.
The following is a statement of reasons for the indication of allowable subject matter:  
  	Per claim 7, while it is known in the art to provide a method of removing platinum-group metal contaminants from a fluid and harvesting a platinum-group metal from the platinum-group metal contaminants (see, for example, US 8,888,891 to Sakakibara et al.) , in the examiner’s opinion, the prior art fails to teach or render obvious the method further comprising:
  	contacting a fluid containing a platinum-group metal contaminant to a hydrogen gas and a biofilm anchored to a membrane, the biofilm anchored to the membrane comprising a hydrogen-oxidizing microorganism, an acidophilic microorganism, and a microorganism that reduces platinum-group metals;

  	harvesting the platinum-group metal contaminant from the biofilm.
  	Per claim 26, while it is known in the art to provide a system for removing and harvesting platinum-group metal contaminants from a fluid, (see, for example, US 8,888,891 to Sakakibara et al.), in the examiner’s opinion, the prior art fails to teach or render obvious the system further comprising: 
 	a membrane;
  	an inoculant comprising a biofilm-forming population of microorganisms comprising a hydrogen oxidizer, an acidophile, and a microorganism that reduces platinum- group metals; and
  	a hydrogen-gas source. 


Conclusion 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to FRED PRINCE whose telephone number is (571)272-1165. The examiner can normally be reached M-F: 0545-1515.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nam Nguyen can be reached on (571)272-1342. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/FRED PRINCE/
Primary Examiner
Art Unit 1778



FP
01/13/22